Title: To Thomas Jefferson from Israel Pickens, 13 June 1822
From: Pickens, Israel
To: Jefferson, Thomas


Sir
State of Alabama Catawba—Executive Office
June 13. 1822
The legislature of this state by an act at their last session have incorporated a seminary under the style of “The trustees of the University of Alabama” and have invested it with the seventy two sections of land reserved by Congress for endowing such an institution within the state. It will very shortly become the duty of the Trustees to provide for investing & preserving the ample funds  which they have in charge, and also for putting the institution into operation on on a scale corresponding with its endowment & with the publick expectation.A charge so important to the present & future interests of our community justifies the wish entertained by those who have to administer it in the commencement, to obtain the most approved models & plans both for the buildings and for the government of such litterary establishments, which our country can furnish; with the advice of those whose experience wisdom & research may add value to their opinions. I am therefore desirous to procure for the use of the board, the plan of building adopted for the University of Virginia, which has been favoured by your patronage; And also the system of government & instruction, including the accounting department. In procuring which any assistance you may have the kindness to render, will be thankfully appreciated; And the more especially if accompanied with your own views on such points as you may deem useful to this infant institution.In thus soliciting your attention I am encouraged to beleive that you will not deem the trouble unpleasant, as it is understood that your retirement from the long & busy theatre of publick life has been of choice devoted in part to these subjects, & generally to the cultivation & extension of science.By the act of incorporation the Governor is ex officio a presiding trustee, twelve others are triennially appointed by the legislature. The lands are directed to be sold, on five instalments. The kind of funds in which the proceeds will be invested, is not yet determined; nor is the scite as yet fixed, yet this will most probably be done by the legislature at the ensuing session so far as regards the male branch, (there being a female branch authorized by the charter.I have the honour to be with great respect & considerationYour most obtIsrael Pickens